NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                    Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                        December 30, 2014

      Hon. Luis A. Gonzalez                        Hon. Rene A. Guerra
      Hidalgo County Courthouse                    Criminal District Attorney
      Assistant District Attorney                  Hidalgo County Courthouse
      100 N. Closner                               100 N. Closner, Room 303
      Edinburg, TX 78539                           Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Victoria Guerra
      Law Office of Victoria Guerra
      3219 N. McColl Blvd.
      McAllen, TX 78501
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00541-CR
      Tr.Ct.No. CR-2968-11-B
      Style:    GRACIELA CASAS ARJONA v. THE STATE OF TEXAS

      Dear Sir/Madam:

            State’s motion for extension of time to file brief in the above cause was this day
      GRANTED by this Court. The time has been extended to Wednesday, January 28,
      2015.

                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch